        Case 2:18-cv-02765-JAM-CKD Document 1 Filed 10/14/18 Page 1 of 41


   Anthony D. Prince (SBN 202892)
 1 Law Offices of Anthony D. Prince
   2425 Prince Street, Ste. 100
 2 Berkeley, CA 94705
   (510) 301-1472
 3 princelawoffices@yahoo.com

 4 Attorneys for Plaintiffs

 5                                 UNITED STATES DISTRICT COURT
 6
                                 EASTERN DISTRICT OF CALIFORNIA
 7
   BRIGITTE RAELYNN BUTCHER; BILLY                 )        Case No.:
 8 JOHN REID; JOLENE ANN REID; SUSAN               )
   EXTEIN; STANLEY EXTEIN; MICHAEL                 )        COMPLAINT FOR CIVIL RIGHTS,
 9 ELLIOT; CRYSTAL MOTLEY; DICK VEIT,              )
   DENNIS OWENS, DERECK DEMPSEY,                   )        DAMAGES, INJUNCTIVE AND
10 CARRIE ANTRAPP, WILBUR                          )        DECLARATORY RELIEF
   BARTHOLOMEW; ANNETTE SKEEN,                     )
11 individually and on behalf of themselves and all)        CLASS ACTION: F.R.CIV.P. 23(b)(2)
   others similarly situated; MARYSVILLE           )
12 HOMELESS UNION, CALIFORNIA                      )        42 U.S.C. §§ 1983, 1985(3) (Conspiracy to
   HOMELESS UNION/STATEWIDE                        )        Interfere with Civil Rights);12101 (Americans
13 ORGANIZING COUNCIL,                             )
                                                   )        With Disabilities Act) and FIRST, FOURTH,
14                         Plaintiffs,             )        FIFTH, EIGHTH and FOURTEENTH
                                                   )        AMENDMENTS
15           vs.                                   )
                                                   )        CALIFORNIA CONSTITUTION ARTICLE I
16   CITY OF MARYSVILLE, a municipal entity;       )        §§ 7 AND 13
     MAYOR RICKY SAMAYOA, CITY                     )
17   COUNCILMEMBER DALE WHITMORE,                  )
     CITY COUNCILMEMBER DON PETTIGO,               )        CALIFORNIA CIVIL CODE §§ 52, 52.1 AND
18   CITY ATTORNEY BRENT BORSDEN, CHIEF )                   §§ 54 – 55.2, § 2080.
     OF POLICE CHRIS SACHS; COUNTY OF              )
19   YUBA; YUBA COUNTY CODE                        )        CONVERSION
     ENFORCEMENT DIVISION, YUBA COUNTY )                    TRESPASS TO CHATTELS
20   CODE ENFORCEMENT DIVISION                     )        INTENTIONAL INFLICTION OF
     MANAGER JEREMY STRANG, YUBA                   )
21   COUNTY CODE ENFORCEMENT OFFICER )                      EMOTIONAL DISTRESS
     TRACEY CLARK; CODE ENFORCEMENT                )        NEGLIGENT INFLICTION OF EMOTIONAL
22   OFFICER CHRIS MONACO,individually and in )             DISTRESS
     their official capacities; H&H TRENCHING CO.; )        NEGLIGENT INFLICTION OF EMOTIONAL
23   DOES 1-100,                                   )        DISTRESS (BYSTANDER)
                                                   )        FALSE IMPRISONMENT
24                      Defendants.                )        TORTIOUS INTERFERENCE WITH
                                                   )        PROSEPECTIVE ECONOMIC ADVANTAGE
25                                                 )        DEFAMATION
                                                   )
26                                                 )        DEMAND FOR JURY TRIAL
                                                )
27

28
     -1-
     CLASS ACTION COMPLAINT; DEMAND FOR JURY TRIAL; Brigitte Butcher, et al. v. City of Marysville, et al.
        Case 2:18-cv-02765-JAM-CKD Document 1 Filed 10/14/18 Page 2 of 41


     Plaintiffs BRIGITTE RAELYNN BUTCHER, , BILLY JOHN REID, JOLENE ANN REID,
 1

 2 SUSAN EXTEIN, STANLEY EXTEIN, MICHAEL ELLIOT, CRYSTAL MOTLEY, DENNIS

 3 OWENS, DERECK DEMPSEY, CARRIE ANTRAPP, WILBUR BARTHOLOMEW, DICK

 4 VEIT, and ANNETTE SKEEN individually and on behalf of themselves and all others similarly

 5 situated; MARYSVILLE HOMELESS UNION, CALIFORNIA HOMELESS

 6
   UNION/STATEWIDE ORGANIZING COUNCIL, (“Plaintiffs”), by and through their attorney,
 7
   Anthony D. Prince, bring this action on behalf of themselves and all others similarly situated,
 8
   against Defendants CITY OF MARYSVILLE, a municipal entity; COUNTY OF YUBA; YUBA
 9

10 COUNTY CODE ENFORCEMENT DIVISION, YUBA COUNTY WATER DISTRICT; MAYOR

11 RICKY SAMAYOA, CITY COUNCILMEMBER DALE WHITMORE, CITY

12 COUNCILMEMBER DON PETTIGO, CITY ATTORNEY BRENT BORSDEN, MARYSVILLE

13
     POLICE CHIEF CHRIS SACHS, YUBA COUNTY CODE ENFORCEMENT OFFICER
14
     TRACEY CLARK, YUBA COUNTY CODE ENFORCEMENT DIRECTOR JEREMY STRANG,
15
     (“Defendants”) individually and in their official capacities. Plaintiffs allege the following based
16

17 upon information and belief, the investigation of counsel, and personal knowledge as to the

18 allegations pertaining to them.
19                                             INTRODUCTION
20
                “I’m not proud of living at the river but there I was safe and had something over my head and a
21
            place to cook my meals. You figure out all the heartache when you see your stuff getting demolished
22
            and you can’t save anything ‘cause the tractors and bulldozers will run you over. And the years of
23
            everything you worked for go straight into the ground.   --Theresa Miller
24
                 “I have been harassed daily by [Yuba County]Code Enforcement or County Sheriffs or Marysville
25
            Police Department since the day I was forced to leave my camp and almost everything I own. I have
26
            no social security card and no ID so I can’t get a job; that was among the property that was
27

28
     -2-
     CLASS ACTION COMPLAINT; DEMAND FOR JURY TRIAL; Brigitte Butcher, et al. v. City of Marysville, et al.
        Case 2:18-cv-02765-JAM-CKD Document 1 Filed 10/14/18 Page 3 of 41



 1          destroyed.... I was left with nothing and lied to about getting help. Everytime I start putting my life

 2          back together, it’s just so the City can tear me back down.”     --John Green

 3                  “I was raised higher than middle class. We didn’t have tons of money but we definitely weren’t

 4          poor. I always had a home, never lived with poverty, went to modeling school, played the flute,

 5          cheerleader, honor roll student. But after my husband lost his job and he had a hard time finding work,

 6          we lost our house and our children and ended up at the river bottoms.

 7                  “To my surprise, there was a whole community down there. Actual trailers, lots of them and

 8          tents, like homes everywhere and people everywhere coming out of the woods. Some homes hidden,

 9          some seen, kids and everything. Yes, the children went to school. There was a community, the

10          civilization that lived below, not accepted by our citizens.

11                  “But Marysville Police destroyed that little town. They came in and moved us like cattle to a

12          place called “The Jungle”—all of us in a line like we were being shown to a [prison] camp, that’s

13          how it felt. They flooded us out a year later.”      --Rhonda Thomson

14
            1.      These are just some of the hundreds of harrowing and heartbreaking stories of
15

16 homeless residents of longstanding, City-and-County-sanctioned encampments known variously as

17 “Avondale”, “Upper Hollywood”, “Boki Temple”, “The Shad Pad”, “Horseshoe”, “Hollywood

18 Trailer Park (“Hollywood”),” and “Thorntree,” (also known as “The Jungle”) who suffered
19 constitutional violations, severe emotional distress, exposure to increased risk of harm through state

20
   action as the result of a civil conspiracy between the City of Marysville, Yuba County, the Yuba
21
   County Water Agency and the H&H Trenching Company to destroy the habitations and personal
22
   property of hundreds of homeless persons camped for years on the banks and bottoms of the Yuba
23

24 and Feather Rivers in the City of Marysville and Yuba County.

25          2.      The physical destruction of the camps was preceded by a defamatory public

26 vilification of “the homeless” in local media and at official public functions including meetings of
27
     the Marysville City Council and Yuba County Board of Supervisors. Defendants shared a common
28
     -3-
     CLASS ACTION COMPLAINT; DEMAND FOR JURY TRIAL; Brigitte Butcher, et al. v. City of Marysville, et al.
         Case 2:18-cv-02765-JAM-CKD Document 1 Filed 10/14/18 Page 4 of 41


     interest and collaborated in an illegal scheme to dispossess plaintiffs forced to occupy the banks and
 1

 2 bottoms of the Yuba and Feather Rivers by physically destroying plaintiffs’ habitations and nearly

 3 all of their possessions using front loaders, bulldozers and dump trucks, the modern-day equivalents

 4 of the trampling horse, the battering ram, and the torch.

 5            3.       This case centers on a series of interconnected acts and continuing violations of
 6
     federal and California state constitutional and statutory rights belonging to approximately 300 -5 00
 7
     homeless people camped, in some cases, for many years along the Yuba River on land either owned
 8
     or controlled by Defendants City of Marysville and County of Yuba as well as the broader homeless
 9

10 community of Yuba County, the vast majority of whom could not afford housing due to lost jobs,

11 foreclosures and inability to pay the rent. 1 Defendants’ acts included the bulldozing of at least eight

12 de-facto City and County- sanctioned homeless encampments and the destruction of thousands of

13
     items of personal property and resulted in the foreseeable, state-created danger of exiling those so
14
     dispossessed further into the backroads and wilds of Yuba County, beside the train tracks and
15
     otherwise dispersed in hidden corners of cold, hunger, risk and reality of physical injury.
16
              4.       Defendants, and each of them, not only tolerated the existence of these encampments
17

18 for at least ten years but also --most particularly, Defendant City of Marysville -- actively
19 participated in populating the camps with persons believed to be homeless found on the downtown

20 streets. For example, it was a common practice for Marysville Police to either suggest, order and/or

21
     physically transport persons found within city limits perceived as homeless to Hollywood Trailer
22

23

24
     1
       Although generally considered to routinely and substantially undercount the target population, Point In Time (“P.I.T”)
     surveys of “the homeless” are nonetheless instructive. The January, 25, 2017 PIT survey in Yuba and Sutter County
25   reported 760 homeless persons, of which 299 were identified as living in Yuba County. Of these, 172 were children,
     117 were over 55 years of age and 129 were persons with disabilities. As to how they became homeless, 311 had lost
26   their jobs, followed by those who were unable to pay the rent or the house note (209). One hundred and four (104) had
     fled domestic violence and 45 were United States military veterans. Contrary to the stereotype, only 10% of all those
27   surveyed became homeless due to alcohol or substance abuse. Of the total 760 surveyed, only fourteen (14) people
     were in so-called “transitional housing” and another 273 were being temporarily “housed” in emergency shelters,
28   domestic violence shelters or were using temporary hotel/motel/apartment vouchers. The majority of the homeless –
     473--were completely unsheltered.
     -4-
     CLASS ACTION COMPLAINT; DEMAND FOR JURY TRIAL; Brigitte Butcher, et al. v. City of Marysville, et al.
        Case 2:18-cv-02765-JAM-CKD Document 1 Filed 10/14/18 Page 5 of 41


     Park and other encampments. At all times, Defendants acted like owners or, at the least, de facto
 1

 2 custodians and landlords over the camps. In so doing, Defendant assumed a duty to exercise

 3 reasonable care for the residents of the encampments which it subsequently breached by

 4 systematically dismantling them with litte or no notice and absolutely no pre- or post-deprivation

 5 opportunity to be heard whatsoever.

 6
          5.      Abandoning any pretense of due process, Defendants systematically bulldozed
 7
   longstanding if makeshift habitations and residents’personal property, herding them from one
 8
   exposed piece of land to another, including to a notorious “sleep zone” within the same flood plane
 9

10 from which they had been evicted and which subsequently became an uninhabitable mud hole.

11 “Confusion for homeless in Marysville, Yuba County” read the headline in reporter Eric Vodden’s

12 March 24, 2016 story in “The Union,” a local on-line news service, citing “two different homeless

13
     action plans –Yuba County’s code enforcement measures to immediately shut down homeless
14
     camps and Marysville’s separate plan to serve eviction notices” as a cause of “confusion among the
15
     homeless and those who support them.” “Also lost in the confusion,” continued the story “is what
16

17 officals say are local efforts to find temporary housing for those being displaced from their camps.”

18          6.      As evidenced by public pronouncements of City and County officials in local media

19 and public meetings in the months and weeks leading up to the systematic destruction of the

20 encampments, it was only after the City began to consider development of the long-neglected

21
     riverfront that Defendant suddenly became “concerned” about the health and safety of the homeless
22
     “living on a flood plane.” Accordingly, in March, 2016, the City of Marysville and Yuba County
23
     drafted and implemented a “13-step” plan to “clear out the homeless” which nominally included
24

25 minimal if not illusory “due process” such as service of Notices of Termination of Tenancy and the

26 filing of unlawful detainers. However, even these minimal due process safeguards were ultimately
27 abandoned six months later in what became an unbridled sacking in which the Constitution was

28
     -5-
     CLASS ACTION COMPLAINT; DEMAND FOR JURY TRIAL; Brigitte Butcher, et al. v. City of Marysville, et al.
        Case 2:18-cv-02765-JAM-CKD Document 1 Filed 10/14/18 Page 6 of 41


     bulldozed along with the meager habitations and the contents thereof belonging hundreds of
 1

 2 members of a disfavored minority.

 3          7.      Society has become used to reducing homeless persons to a blameworthy caste of

 4 parasites with no rights, deserving at best pity and, more commonly, scorn, but never dignity.

 5 Defendant City of Marysville exemplifies this admixture of false pity and contempt. Ten years ago,

 6
   the City designated three parking meters as receptacles for passersby to drop a few coins for the
 7
   homeless. One such parking meter, painted red and located near the historic downtown area has
 8
   been broken for years, as anyone who uses it will see their quarter tumble to the sidewalk, the coin
 9

10 box hanging open, the lock long-ago punched out and never repaired. Affixed to the broken meter’s

11 pole is a sign that reads, “A donation here will provide help for the homeless.” In the lower portion

12 of the sign the City of Marysville advises “Please do not give cash to panhandlers,” a facially

13
     unconstitutional restraint on the well-established First Amendment right of poor people to solicit
14
     contributions from the public, but a good way to keep the homeless off the downtown streets.
15
            8.      Ironically, this is not the first time that the City of Marysville has been the epicenter
16

17 of an unconstitutional scheme to rid itself of its “undesirables.” In 1941, the United States Supreme

18 Court decided the case of Edwards v. California 314 U.S. 160 (1941) in which it deemed
19 unconstitutional a California statute -- the so-called “Anti-Okie Law -- enacted during the Great

20 Depression “Dust Bowl” when some 230,000 poor and desperate migrants made their way to the

21
     “Golden State.” Section 2615 of the Welfare and Instiutions Code made it a criminal offense to
22
     knowingly bring an indigent non-California resident into the state. Marysville resident Edwards had
23
     returned from a trip to Texas where he had picked up his unemployed brother in law. The statute
24

25 remained in force until the Depression and the massive migration to California came to an end, the

26 Supreme Court finding the law an unconstitutional constraint on the rights of poor people to travel.
27 Now, seventy-seven years after the Supreme Court turned its attention to Marysville and upheld the

28
     -6-
     CLASS ACTION COMPLAINT; DEMAND FOR JURY TRIAL; Brigitte Butcher, et al. v. City of Marysville, et al.
          Case 2:18-cv-02765-JAM-CKD Document 1 Filed 10/14/18 Page 7 of 41


     right of an indigent to enter Yuba County, Defendants have turned back the clock, essentially
 1

 2 making it a crime to be a poor person, or, in any case a homeless person, in Yuba County.

 3

 4                                           CLASS ALLEGATIONS
 5              9.      The claims set forth hereinafter are brought by Plaintiffs on their own behalf and as
 6
     representatives of Class of similarly-situated persons pursuant to Rules 23(a), 23(b)(2) and 23(b)3 of
 7
     the Federal Rules of Civil Procedure. The proposed class consists of all homeless persons in the City
 8
     of Marysville and throughout Yuba County whose habitations and personal possessions have been or
 9

10 will be destroyed by the execution of Defendants’ policies and practices of homeless encampment

11 “clean-ups” which have deprived hundreds of people of liberty, property and even life without due

12 process of law.2

13
                10.     Each of the acts complained of herein was taken, and each violation of plaintiffs’
14
     rights occurred, pursuant to the policies, practices or customs of Defendants, and each of them, as
15
     executed by one or more of the subdivisions of Defendants City of Marysville and Yuba County.
16

17 In doing each of the constitutional violations complained of herein, Defendants, their officials,

18 agents, and employees were acting under color of law.
19              11.     Plaintiffs are informed and believe and on such basis allege that at all times relevant
20 to this action, each of the individuals who seized and destroyed their property were the agents,

21
     servants and/or employees of Defendants and each of them were acting at all times within the scope
22

23

24   2
         On August 1, 2018, Shanon Marie Bigley, a 33-year old homeless woman in Modesto was run over and killed by
25 CalTrain heavy equipment bulldozing a homeless encampment on the side of Highway 99. She was asleep in a
     cardboard box. (See www.modbee.com/news/article217453845.html.). In the case at bar, Defendants similarly failed—
26 and continue to fail- to conduct any pre-demolition search whatsoever, let alone one designed to determine with
     absolute certainty that no one was in the path of destruction before the bulldozers and front loaders roared into
27 operation. On the contrary, many homeless in Yuba County, barely escaped with their lives during chaotic “clean-ups”
     as frontloaders tore into occupied RV’s and makeshift shelters. See, series of You-Tube videos variously depicting
28 destruction of homeless encampments at https://youtu.be/t5Z1-rQde; https://youtu.be/5EtGtkeHp6k;
     https://youtu.be/o4ROXx-iWSY; https://youtu.be/KisLUeHhlRY.
     -7-
     CLASS ACTION COMPLAINT; DEMAND FOR JURY TRIAL; Brigitte Butcher, et al. v. City of Marysville, et al.
        Case 2:18-cv-02765-JAM-CKD Document 1 Filed 10/14/18 Page 8 of 41


     of their agency and employment and with the knowledge and consent of their respective principals
 1

 2 and employers.

 3          12.     Plaintiffs are informed and believe that the acts complained of herein were done in

 4 the furtherance of the customs, policies and practices of authorized policymakers of the Defendants

 5 and each o0f them and were joined in and/or implemented by the Defendants’ agents and employees

 6
   who seized and destroyed Plaintiffs’ property. Each of these individual officers and employees were
 7
   acting as the agent and employee in concert with each other. Each of Defendants’ agents and
 8
   employees caused the violation of Plaintiffs’ constitutional and statutory rights and the resulting
 9

10 injuries by, among other things, participating personally in the unlawful conduct; by authorizing,

11 acquiescing or setting in motion the policies, plans and actions that led to the unlawful conduct; by

12 failing to take action to prevent the unlawful conduct; by demonstrating deliberate indifference to

13
     the need to maintain adequate training and supervision; and by failing to take remedial and
14
     disciplinary action.
15
           13.         The individual plaintiffs named above herein bring this action both as individuals
16

17 and as representatives of the class pursuant to F.R.Civ.P. 23(b)(2) to certify an injunctive relief

18 class. The class is defined as: All individuals who are homeless and reside in Yuba County whose
19 structures and other forms of makeshift habitation and personal belongings have been or will be

20 seized and destroyed by the agents and employees of the Defendants with little or no effective

21
     notice nor pre-deprivation or post-deprivation hearing and opportunity to store, retrieve or continue
22
     to possess the property,
23
           14.         The class consists of approximately 300-500 persons who were forcibly removed
24

25 from the homeless encampments variously known as Avondale, Upper Hollywood, Horseshoe,

26 Shad Pad, Boki Temple, Thorntree (otherwise known as “the Jungle”) and the Hollywood Trailer
27 Park (“Hollywood”) as well as all homeless persons who reside in the City of Marysville or

28 anywhere in Yuba County who are unable to afford traditional housing or who have otherwise
     -8-
     CLASS ACTION COMPLAINT; DEMAND FOR JURY TRIAL; Brigitte Butcher, et al. v. City of Marysville, et al.
        Case 2:18-cv-02765-JAM-CKD Document 1 Filed 10/14/18 Page 9 of 41


     become homeless. The members of the class are so numerous as to make joinder impracticable.
 1

 2 There are common questions of law and fact that predominate over any questions affecting

 3 individual class members are the following;

 4         a)    Whether Defendant CITY and COUNTY CITY’s ordinances, regulations,policies,
 5               practices and conduct of seizing and destroying the habitations and personal property of
 6
                 individuals who are homeless, without adequate notice or an opportunity to have a
 7
                 meaningful pre- or post-deprivation hearing, or opportunity to retrieve vital personal
 8
                 possessions before the deprivation of these possessions or being provided with suitable,
 9

10               permanent alternative housing causes irreversible harm or before they are destroyed,

11               violated and continues to violate the class members’ state and federal constitutional

12               rights against unreasonable seizure;
13
           b)    Whether these same ordinances, regulations, policies, practices and conduct violated and
14
                 continue to violate the class members’ state and federal constitutional rights to due
15
                 process;
16
           c)    Whether these same policies, practices and conduct violated and continue to violate the
17

18               class members’ state and federal constitutional rights to be free from excessive bail and

19               cruel and unusual punishment.
20         d)    Whether these same ordinances, regulations, policies, practices and conduct violated and
21
                 continue to violate the class members’ rights pursuant to California Civil Code §§ 52
22
                 and 52.1, Civil Code § 2080;
23
           e)    Whether these same ordinances, regulations, policies, practices and conduct violated and
24

25               continue to violate the class members’ state and federal constitutional rights to be justly

26               compensated for property taken by the government;

27         f)    Whether these same ordinances, regulations, policies, practices and conduct violated and
28               continue to violate the class members’ state and federal constitutional rights to freedom
     -9-
     CLASS ACTION COMPLAINT; DEMAND FOR JURY TRIAL; Brigitte Butcher, et al. v. City of Marysville, et al.
       Case 2:18-cv-02765-JAM-CKD Document 1 Filed 10/14/18 Page 10 of 41


                  of speech by being both overbroad and void for vagueness;
 1

 2         g)     Whether injunctive relief should issue to enjoin the policy, practice and conduct of the

 3                Defendants’ agents and employees in seizing and destroying the property of homeless

 4                individuals in the City of Marysville and County of Yuba.
 5         15.          The claims of the class representatives are typical of those of the class members
 6
     with respect to the constitutionality and legality of Defendants’ policies, practices and conduct at
 7
     issue here. The prosecution of individual actions against the Defendants by individual class
 8
     members would create a risk of inconsistent and varying adjudications, which would result in
 9

10 variable standards of conduct for defendant.

11         16.    The class representatives will fairly and adequately protect the interests of the class

12 members and are unaware of any conflict among or between the class members that would preclude

13
     their fair and adequate representation. Class counsel is a litigator and trial attorney with over twenty
14
     years’ experience in homeless advocacy, housing, civil rights, labor and employment law who
15
     serves as General Counsel for the California Homeless Union/Statewide Organizing Council who
16

17 will be assisted by additional attorneys with extensive class action experience.

18                                   JURISDICTION AND VENUE

19          17.      This is an action for injunctive relief pursuant to 42 U.S.C. §1983 and F.R.Civ.P.
20 23(b)(2), as well as damages and declaratory relief based upon past and continuing violations by the

21
     Defendant of the rights secured to Plaintiffs by the First, Fourth, Fifth, Eighth and Fourteenth
22
     Amendments to the Constitution of the United States Constitution and relevant federal statutory
23
     protections; The California State Constitution and relevant state statutory protections. Jurisdiction
24

25 exists based on 28 U.S.C. § 1331 and 1343(a)(3). Jurisdiction supporting the claim for attorney fees

26 is conferred by 42 U.S.C. § 1988. Jurisdiction also exists under the Declaratory Judgment Act, 28
27 U.S.C. §§ 2201(a) and 2202. The court has supplemental jurisdiction over Plaintiffs’ state law

28 claims pursuant to 28 U.S.C. §1367.
     - 10 -
     CLASS ACTION COMPLAINT; DEMAND FOR JURY TRIAL; Brigitte Butcher, et al. v. City of Marysville, et al.
       Case 2:18-cv-02765-JAM-CKD Document 1 Filed 10/14/18 Page 11 of 41


            18.     Venue is proper in the Eastern District in that the events and conduct complained of
 1

 2 in this action all occurred in the Eastern District.

 3
                                       STATEMENT OF FACTS
 4
            19.     The physical destruction of the homeless encampments known as Avondale, Upper
 5

 6 Hollywood, Shad Pad, Boki Temple, Horseshoe, and Hollywood Park Trailer Park (“Hollywood”)

 7 beginning on or about June, 2016 was, in principal part, the direct handiwork of officials and agents

 8 of the City of Marysville, County of Yuba, Defendant H&H Trenching.

 9           20.    However, while certain of Defendants—particularly Yuba County, the Yuba County
10
     Code Enforcement Division and H&H Trenching –were the most directly responsible for the
11
     physical destruction of the camps, it is equally true that Defendant City of Marysville instigated,
12
     initiated, authorized, facilitated, assisted, planned and colluded with its co-defendants and had a
13

14 common and conspiratorial interest and role in the destruction of the encampments. The relationship

15 between Defendant City of Marysville and Defendant Yuba County was simultaneously that of

16 agent and principal, respectively, as well as co-conspirator in the forced dispersal of the residents,

17 the seizure and illegal destruction of thousands of items of personal property and the deprivation of

18
   a host of Federal and State constitutional rights belonging to the unfortunate inhabitants.
19
   Accordingly, the unlawful acts of Yuba County are imputed to its principal and co-conspirator
20
   Defendant City of Marysville along with Defendant City of Marysville which is also responsible, of
21

22 course, for its own direct participation, including, but not limited to the presence of armed police

23 and members of the Marysville City Council durng encampment “clean-ups.”

24          21.     On March 15, 2016, the Marysville City Council adopted a “13-Step” plan to expel
25
     the homeless from encampments on City-owned property outside of the city limits. The plan had
26
     been developed by the City of Marysville and Yuba County by way of a “City-County Liaison
27
     Committee.” Significantly, Hollywood Park approved by the Marysville City Council on March 15,
28
     - 11 -
     CLASS ACTION COMPLAINT; DEMAND FOR JURY TRIAL; Brigitte Butcher, et al. v. City of Marysville, et al.
       Case 2:18-cv-02765-JAM-CKD Document 1 Filed 10/14/18 Page 12 of 41


     2016 which expressly assigns specific shared responsibilities to Marysville’s City Services
 1

 2 Department (CSD), the Marysville Police Department, Yuba County Sheriff’s Department (YCSO),

 3 Yuba County Code Enforcement and the Marysville City Attorney. The “13-step plan” alone shows

 4 collusion between the two entities.

 5          22.     At its March 15, 2016 meeting, the Marysville City Council, at the instigation of
 6
     Mayor Ricky Samayoa, voted unanimously to accept a joint City of Marysville/Yuba County “13-
 7
     step plan” entitled “Tasks and Timeline for Removing Unauthorized Occupants From City-Owned
 8
     Lands.” The plan, which was, in the words of then City Manager Walter K. Munchheimer “guided
 9

10 by direction from the City Attorney in consultation with the Yuba County Sheriff’s Office,” called

11 for removing “as many persons as possible” out of the “subject properties” by “relying on Trespass

12 law” as opposed to eviction a legal process which Munchheimer bemoaned “has many statutory

13
     procedural steps and timelines to be observed, and requires many more human and physical
14
     resources to accomplish.”
15
            23.     However, two weeks later, appearing to proceed directly to eviction as opposed to
16

17 “relying on Trespass law” the Defendant mailed “Notice[s]To Terminate Tenancy” postmarked

18 March 29, 2016 to a small percentage of the homeless residing on city-owned land outside the city
19 limits. Every letter was “Returned to Sender” as “Unclaimed, Unable to Forward.” There is no

20 evidence that any further attempt was made to serve the Notice, personally, by publication or

21
     otherwise, on any member of the Plaintiff class.
22
            24.     Three days before the Notices were sent, Marysville Mayor Ricky Samayoa had
23
     promised that residents evicted from homeless encampments would be entitled to due process.
24

25 “[I]t’s not an immediate eviction,” Samayoa told “The Union,” an online local news source, “They

26 will have their legal rights so can be represented as they want.” The Union story went on to report
27 “People not leaving after 30 days will be served with unlawful detainer complaints, but could

28 choose to fight the eviction in Yuba County Superior Court.”
     - 12 -
     CLASS ACTION COMPLAINT; DEMAND FOR JURY TRIAL; Brigitte Butcher, et al. v. City of Marysville, et al.
       Case 2:18-cv-02765-JAM-CKD Document 1 Filed 10/14/18 Page 13 of 41


            25.     Unfortunately, however, there would be no day in court for the homeless, because
 1

 2 after mailing the Notices and waiting the required thirty days, the City, without explanation, failed

 3 to file the promised unlawful detainers against any campers, a fact admitted on by Marysville Police

 4 Chief Chris Sachs during his August 21, 2018 deposition in the case of Brown v. City of Marysville,

 5 Yuba County Superior Court Case No. CVCV 17-00622.

 6
          26.     In a letter dated October 12, 2016 Defendant City Attorney Brent Borsden authorized
 7
   Yuba County Code Enforcement Division Manager Jeremy Strang to “inspect…and take any
 8
   appropriate action deemed necessary as a result of such inspection.” While this letter, standing
 9

10 alone, is sufficient to show both agency and concerted action, additional documents recently

11 compelled from Defendant in the Yuba County Superior Court case of Bryan Brown v. City of

12 Marysville show that the City of Marysville worked directly with Yuba County to plan, facilitate

13
     and conduct the dismantling of the camp and the seizure and destruction thousands of items of
14
     personal property belonging to Mr. Brown. It would appear that Defendant’s use of the word
15
     “appropriate” was a barely-disguised attempt to prophylactically insulate Defendant City of
16

17 Marysville from the consequences of the subsequent misconduct of its co-conspirator and agent

18 Defendant Yuba County and its code enforcement officials, employees and contractor H&H
19 Trenching, Inc.

20          27,     On or about Wednesday, October 12, 2016, an item appeared in the local Appeal-
21
     Democrat reporting that that Yuba County had received a grant to fund a “removal project” aimed
22
     at forcibly removing homeless persons from the Hollywood camp, in part, to facilitate the
23
     development of a recreational area. Many Hollywood residents began posting signs stating that
24

25 permission to take or destroy their property was not granted.

26          28.     On or about Friday, October 15, 2016, a number of Hollywood Park residents

27 created signs and assembled in peaceful protest at the Marysville City Hall against the announced

28 “removal project.” When Defendants later seized and destroyed residents’ property, including
     - 13 -
     CLASS ACTION COMPLAINT; DEMAND FOR JURY TRIAL; Brigitte Butcher, et al. v. City of Marysville, et al.
       Case 2:18-cv-02765-JAM-CKD Document 1 Filed 10/14/18 Page 14 of 41


     paper, cardboard, paint, drawing and writing materials, they made it impossible for Plaintiffs to
 1

 2 write letters to elected officials or prepare signs for future protests or to create public awareness of

 3 Defendants’ anti-homeless acts, thereby substantially interfering with Plaintiffs’ right to freedom of

 4 expression under the Federal and California State constitutions.

 5          29.     On October 17, 2016, officials of Yuba County, accompanied by the Marysville
 6
     Police Department, suddenly appeared at the Hollywood Park encampment and posted unsigned
 7
     Notices bearing the Yuba County Seal and the name and address of the “Yuba County Code
 8
     Enforcement [sic].” One such notice was affixed to the fence that surrounded the habitation
 9

10 occupied for over nine years by Plaintiff Brigitte Raelynn Butcher and her partner, Bryan Lee

11 Brown. However, neither Plaintiff Butcher nor Brown saw the sign until the next morning when

12 they were awakened by the sound of bulldozers tearing Hollywood Park apart. The same modus

13
     operandi had been deployed at all preceding homeless encampment “clean-ups.” Rather than be
14
     bothered with the “procedural steps and timelines to be observed” or be burdened with a legal
15
     process that “requires many more human and physical resources to accomplish,” as City Manager
16

17 Murchhinson lamented in his March 15, 2016 report to City Council, the City simply decided to get

18 its agent and co-conspirator Yuba County to do the dirty work under a pretext of enforcing the
19 County Code.

20          30.     In sum, Defendant City of Marysville’s public pronouncement that the homeless
21
     would “have their legal rights [to] be represented as they want” was actually designed or certainly
22
     had the effect of encouraging reliance on a false promise of due process; to lull the residents into
23
     believing they would not be summarily kicked out. Even if residents of the encampments had
24

25 actually received the County notices, all of which provided no more than 24 hours’ notice of the

26 bulldozing, the practical impossibility of encampment residents making arrangements to transport
27 and find places to store thousands of possessions accumulated, in some cases, for over a decade,

28 was manifest. The seizures amount to asset forfeitures that unlike what occurs in the corporate
     - 14 -
     CLASS ACTION COMPLAINT; DEMAND FOR JURY TRIAL; Brigitte Butcher, et al. v. City of Marysville, et al.
         Case 2:18-cv-02765-JAM-CKD Document 1 Filed 10/14/18 Page 15 of 41


     world wherein constitutional due process safeguards are observed when assets are taken, Plaintiffs
 1

 2 here, at best and only rarely, received less than 24 hours’ notice and absolutely no opportunity to be

 3 heard by a neutral decider before what they couldn’t hastily cart away on their backs. See line of

 4 cases beginning with U.S. v. Monsanto, 491 U.S. 600, 615 (1989) for the due process protections

 5 afforded by U.S. corporations re asset forfeiture.

 6
           31.    In the weeks and months preceding the systematic destruction of the encampments,
 7
   public statements of intent to eradicate Hollywood Park by various members of the Marysville City
 8
   Council, editorials placed in local newspapers, and formal decisions taken by the Marysville City
 9

10 Council along with contemporaneous public pronouncements vilifying the homeless proliferated.

11 Riverbottom campers were defamed and generally accused of creating a public health hazard as

12 Defendants exaggerated the impact of the encampments on the riverine environment and water

13
     quality. 3 At the same time, the evidence also shows Defendant made promises suggesting that
14
     Hollywood’s residents would be allowed to remain, including, for example, discussion of the
15
     establishment at the campsite of sanitary facilities. Thus, right up to the days when the bulldozing
16

17 began, Defendants held out the false promise that Plaintiffs would either be permitted to stay and, in

18 fact be provided with the basic infrastructure to do so, or they would be be provided due process
19 and an opportunity to either cure or offer a defense by way of unlawful detainer proceedings. Both

20 “commitments” proved to be fraudulent and illusory. “

21
                AN AGENCY RELATIONSHIP AND A CIVIL CONSPIRACY EXISTED
22                     BETWEEN DEFENDANT AND YUBA COUNTY

23

24
     3
25     In the related case of Bryan Lee Brown v. City of Marysville, Yuba County Superior Court Case No. CVCV 17-00622,
     Defendant City of Marysville -- in response to a court order compelling production of designated witnesses and
26   documents -- produced a report entitled “Assessment of Environmental Impacts of Homeless Encampments along the
     Yuba River” prepared by “HDR” for Yuba County and the Yuba County Water Agency dated September, 2016.
27   Although the authors did note material ranging from food waste to abandoned cars unearthed during cleanups, they
     nevertheless reported that “during HDR’s visit no direct effects to the aquatic environment were observed.”(Emphasis
28   added.) In addition, HDR investigators “did not observe any direct impacts to water quality.” (Emphasis added.)

     - 15 -
     CLASS ACTION COMPLAINT; DEMAND FOR JURY TRIAL; Brigitte Butcher, et al. v. City of Marysville, et al.
       Case 2:18-cv-02765-JAM-CKD Document 1 Filed 10/14/18 Page 16 of 41


            32.     The 13-Step plan and other documents disclosed through discovery in the related
 1

 2 case of Brown v. City of Marysville show a wrongful common design and interest in destroying the

 3 Hollywood Park encampment. Generally, a civil conspiracy is not a discrete claim, but the means

 4 by which a party which may not itself have performed any overt act in furtherance of a crime, tort

 5 or constitutional violation may nonetheless be held vicariously liable for such harms inflicted by

 6
   another. Here, Plaintiffs’ allegations include violation of 43 U.SC. § 1985(3) in that Defendants
 7
   conspired for the purpose of denyng Plaintiffs the equal protection of the laws. A conspiracy need
 8
   not include an express agreement between the would-be conspirators. On October 12, 2016, City
 9

10 Attorney Brent Borsden sent a letter to Yuba County Code Enforcement Officer Jeremy Strang in

11 which Borsden, on behalf of the City of Marysville “authorized However, that a mere pious

12 expression of innocent intent cannot in advance prophylactically insulate a principal from the

13
     wrongful acts of its agent or its co-conspirator. Indeed, California Civil Jury Instructions (CACI)
14
     NO. 3600 expressly provides as follows: “A conspiracy may be inferred from circumstances,
15
     including the nature of the acts done, the relationships between the parties, and the interests of the
16

17 alleged coconspirators. [Plaintiff] is not required to prove that [Defendant] personally committed a

18 wrongful act or that [he/she] knew all the details of the agreement or the identities of all the other
19 participants.” Finally, as the notes to CACI 3600 indicate, “Conspiracies are typically proved by

20 circumstantial evidence. ‘[S]ince such participation, cooperation or unity of action is difficult to

21
     prove by direct evidence, it can be inferred from the nature of the act done, the relation of the
22
     parties, the interests of the alleged conspirators, and other circumstances.’ ”
23
            33.     After the demolition of the encampments, the City directed Plaintiffs to go to another
24

25 area also designated as a major flood zone. Defendant segmented this major flood zone into two

26 areas: A-Zone and B-Zone ad told told former residents that they could occupy A-Zone only on
27 Mondays, Wednesdays, and Fridays, and B-Zone only on Sundays, Tuesdays, Thursdays, and

28 Saturdays, inhumanely forcing them, to move everything that they owned every twenty-four (24)
     - 16 -
     CLASS ACTION COMPLAINT; DEMAND FOR JURY TRIAL; Brigitte Butcher, et al. v. City of Marysville, et al.
       Case 2:18-cv-02765-JAM-CKD Document 1 Filed 10/14/18 Page 17 of 41


     hours, leaving only one forty-eight (48) hour period per week that residents would not be forced to
 1

 2 move.

 3          34.     Ultimately, Defendant’s creation of A-Zone and B-Zone with its cruel, unusual, and

 4 draconian rules was a farce because this area was utterly uninhabitable. The area was referred to as

 5 a “mud hole,” which was full of standing water, making it impossible for any person to make any

 6
   living arrangement in the area. Finally, it was completely flooded and closed with no provisions
 7
   made to house its exiles.
 8
           35.    Following the destruction of the encampments, Chaya Galacia, from the Homeless
 9

10 Project of Yuba County, acting in her own capacity and as an agent of the Defendant, distributed

11 “housing vouchers” to a limited number of former residents. However, in most cases, Galacia

12 asked residents to return the vouchers back to her. Plaintiffs were forced to wander the streets for

13
     months and suffering from insomnia, sleep deprivation, lack of appetite, anxiety, and depression.
14
            36.     In addition to the personal emotional distress brought on by the destruction of the
15
     encampments, Plaintiffs were forced to bear witness as their friends, neighbors and family members
16

17 in communities which hundreds of people unable to afford traditional housing had worked so hard

18 to build fell victim to a modern-day sacking that would provoke international outcry had it taken
19 place in any of the world’s proliferating refugee camps.

20                                         PLAINTIFFS
21

22

23

24

25

26
27

28
     - 17 -
     CLASS ACTION COMPLAINT; DEMAND FOR JURY TRIAL; Brigitte Butcher, et al. v. City of Marysville, et al.
       Case 2:18-cv-02765-JAM-CKD Document 1 Filed 10/14/18 Page 18 of 41



 1

 2

 3

 4

 5

 6

 7

 8
                  37.          Plaintiff BRIGITTE RAELYNN BUTCHER was born in Cloverdale,
 9

10 California. After graduating high school, she attended Peninsula Medical School. As the result of

11 growing up with an alcoholic father, Raelynn, as she is known, has struggled her entire life and has

12 frequently been compelled to escape the abusive environment in which lived. Beginning in 1979,

13
     Raelynn began living intermittently on the Yuba River. Through her stepfather, Mr. Harold Draper
14
     who operated a towing company and had occasion to become familiar with homeless residents of
15
     Marysville, Raelynn became increasingly drawn by a calling to care for and support the members of
16

17 this dispossessed community. In 2008, Raelynn went to the Hollywood Trailer Park encampment

18 where she soon became known variously as “Mayor of the Homeless” and “Mayor of Hollywood.”
19          38.         Raelynn became a leader officially recognized by Defendant City of Marysville,
20 named to the Homeless Consortium, a position she continues to hold. Over the course of almost ten

21
     years, Defendant City directed homeless persons found on the streets of Marysville to Raelynn.
22
     Dozens of individuals would show up at the Mayor’s Mansion and report to Raelynn that they had
23
     been ordered to go there by Marysville police. lived with her partner Bryan Lee Brown in a
24

25 structure built by Mr. Brown and known as the “Mayor’s Mansion.” Raelynn operated a community

26 kitchen feeding Hollywood Park residents and was in the process of publishing a community
27 cookbook at the time that the “Mansion” was destroyed, along with the recipes she had collected.

28 With her partner Bryan Lee Brown, Raelynn operated a 3,500-volume circulating library, provided
     - 18 -
     CLASS ACTION COMPLAINT; DEMAND FOR JURY TRIAL; Brigitte Butcher, et al. v. City of Marysville, et al.
       Case 2:18-cv-02765-JAM-CKD Document 1 Filed 10/14/18 Page 19 of 41


     drug rehabilitation and other supportive services to recently-released prisoners brought or sent by
 1

 2 police or other City officials with the full knowledge and sanction of the California Department of

 3 Corrections and Rehabilitation. Raelynn conducted tours of Hollywood for college students and

 4 younger children to demonstrate the falsity of the malicious anti-homeless stereotypes that

 5 Defendants would later rely upon as a pretext for persecution.

 6
          39.    On or about October 16, 2016, when word of the impending destruction of the
 7
   Hollywood Park encampment reached Raelynn, she helped organize a protest in Washington Square
 8
   Park on or about October 16, 2016. Earlier, she had agreed to conduct a “Point In Time” survey of
 9

10 homeless persons. Later, City Councilmember Dale Whitmore repeatedly attempted to get Raelynn

11 to provide to them the names of the homeless surveyed. At all times, Raelynn’s concerns for the

12 members of the community took precedence over her own well-being and the safeguarding –to the

13
     extent it was possible—of her own personal possessions.
14
            40.     On October 18, 2016, Yuba County Code Enforcement officers and employees of
15
     H&H Trenching, Inc., aided by Marysville Police, City Councilmembers Dale Whitmore and Don
16

17 Pettigo, destroyed the habitation in Hollywood Trailer Park in which Raelynn had lived for eight

18 years. The day before, Raelynn and her partner Bryan Lee Brown rented a small U-Haul truck and
19 brought it to the Hollywood Park encampment. The destruction of the camp was already underway.

20 Frantic residents immediately descended on the U-Haul, throwing whatever they could gather up

21
     before it was bulldozed and loaded in to dump trucks operated by Defendant H&H Trenching. The
22
     U-Haul made repeated trips back and forth from the camp to the top of the levee where items of
23
     personal property                                                   belonging to those being evicted
24

25 were deposited. Consistent                                            with her years of service to the

26 homeless community,                                                   Raelynn’s priority was to save the

27 possessions of her                                                    neighbors rather than her own.
28 Consequently, nearly all of                                           her personal belongings and
     - 19 -
     CLASS ACTION COMPLAINT; DEMAND FOR JURY TRIAL; Brigitte Butcher, et al. v. City of Marysville, et al.
       Case 2:18-cv-02765-JAM-CKD Document 1 Filed 10/14/18 Page 20 of 41


     thousands of items jointly owned with Mr. Brown, were lost. She sues on behalf of herself and all
 1

 2 similarly situated individuals.

 3

 4

 5

 6

 7
            41.     Plaintiffs BILLY JOHN REID and JOLENE REID became homeless -- as did so
 8
     many others -- as the result of the loss of a job and the difficulty of finding alternative employment.
 9

10 As the local “Marysville Appeal- Democrat” reported on September 3, 2016, “The descent into

11 homeless began for Billy and Jolene Reid when they company they worked for in Oregon closed in

12 2012. He was a licensed journeyman plumber and she was a manager.”

13
            42.     Moving to California in search of work, they were briefly employed at Lovey’s
14
     Landing in Meridian before the jobs dried up and they slept in their small trailer in a Walmart
15
     Parking Lot in Yuba City until they learned about Hollywood Park. In September, 2016, a fire broke
16

17 out and the Reid’s four dogs ran away. While searching for them, the Reid’s camped at East Ellis

18 Lake with a few bags of belongings. Billy’s truck having been destroyed in a fire, the Reids had no
19 choice but to return to the Hollywood Trailer Park encampment where they lived until October 16,

20 2016, when their campsite was destroyed along with everything in it.

21
            43.     As the excavators and bulldozers ripped into the community’s makeshift structures
22
     and tents, four dogs belonging to Plaintiffs barked and cried, although at no time did they ever pose
23
     any risk of physical harm to Marysville Police who nevertheless pointed guns and taser threatening
24

25 to kill “Sassy”, “Annie Oakley”, “Stains” and “Lilly.” As a result of the “clean-up,” the Reids lost

26 virtually all of their possessions. They sue on behalf of themselves and all similarly-situated
27 persons.

28
     - 20 -
     CLASS ACTION COMPLAINT; DEMAND FOR JURY TRIAL; Brigitte Butcher, et al. v. City of Marysville, et al.
       Case 2:18-cv-02765-JAM-CKD Document 1 Filed 10/14/18 Page 21 of 41



 1

 2

 3

 4

 5

 6

 7
            44.     Plaintiff CRYSTAL MOTLEY, currently living in her mother’s garage, and
 8
     Plaintiff MICHAEL ELLIOT lived in a trailer for three years –with permission of the owner--on a
 9

10 privately-owned portion of the Thorntree encampment (“The Jungle”). Before becoming homeless,

11 Crystal owned her own home in Gridley, California. In the year 2000 Crystal began a long descent

12 into post-traumatic stress when her 21-year old brother died of an apparent drowning. She became

13
     homeless and remained on the streets until 2013 she went to Thorntree and later met Michael.
14
            45.     On or about February 2016, the area became flooded and Michael and Crystal awoke
15
     to find themselves waist-deep in water. Swimming desperately, Crystal would have perished but for
16

17 the aid of her two dogs, big and strong enough to pull her to safety. As they waited for the flood

18 waters to recede, Crystal and Michael learned that officials were already destroying vehicles and
19 items of personal property. Ultimately, although they hurried back to the trailer, they were

20 physically prevented from retrieving the RV which was ultimately destroyed along with everything

21
     in it including irreplaceable family photographs and heirlooms, original, autographed Red Skelton
22
     paintings, jewelry as well as hundreds of items of clothing, appliances, tools, camping equipment,
23
     pillows and blankets and other personal property worth thousands of dollars.
24

25

26
27

28
     - 21 -
     CLASS ACTION COMPLAINT; DEMAND FOR JURY TRIAL; Brigitte Butcher, et al. v. City of Marysville, et al.
       Case 2:18-cv-02765-JAM-CKD Document 1 Filed 10/14/18 Page 22 of 41



 1

 2

 3

 4

 5

 6

 7
            46.     Plaintiffs STANLEY EXTEIN and his wife SUSAN EXTEIN lived at the
 8
     Thorntree encampment, more commonly known as “the Jungle” for seven years beginning in the
 9

10 year 2000. Before becoming homeless, Stanley, originally from Erie, Pennsylvania, had been in the

11 construction trades as a roofer. After suffering a work-related injury, he was discharged from his

12 employment and found it increasingly difficult to find gainful employment. Eventually, he and his

13
     wife Susan came to Thorntree with their three dogs. On or about January, 6, 2017, County and City
14
     officials led into Thorntree a procession of homeless persons who had previously been evicted from
15
     Horseshoe and Hollywood and had been forced onto and then flooded out from two Sleep Zones
16

17 near the northwest corner of Marysville. Less than 24 hours later, Marysville Police ordered

18 everyone in Thorntree to leave as the area was threatened with flooding. Later, Thorntree residents
19 would learn that early flood warnings had been provided to Marysville’s downtown merchants; no

20 such warnings were ever provided to the homeless. As the floodwaters receded, the Exteins returned

21
     to Thorntree to see what remained of their many possessions but were ordered by Marysville police,
22
     at threat of arrest, to leave immediately. Shortly thereafter, the entire camp was bulldozed and the
23
     Exteins lost everything. They sue on behalf of themselves and all others similarly situated.
24

25          47.     Plaintiffs ANNETTE SKEEN, DICK VEIT, DENNIS OWENS, DERECK

26 DEMPSEY, CARRIE ANTRAPP, and WILBUR BARTHOLOMEW lived variously and at
27 different times at the Avondale, Boki Temple, Thorntree, Horseshoe, Upper Hollywood and the

28
     - 22 -
     CLASS ACTION COMPLAINT; DEMAND FOR JURY TRIAL; Brigitte Butcher, et al. v. City of Marysville, et al.
       Case 2:18-cv-02765-JAM-CKD Document 1 Filed 10/14/18 Page 23 of 41


     Hollywood Trailer Park encampments. As Defendants destroyed one encampment after the next,
 1

 2 they each lost virtually all of their personal possessions.

 3          48.     Plaintiffs and each of them have never renounced rights to their property. Plaintiffs

 4 and Plaintiff Class have never signed waivers of their property interests. In fact, many members of

 5 Plaintiff Class posted notices at their campsites specifically advising the authorities that permission

 6
   to seize or destroy possessions was not permitted. Upon information and belief, there have been no
 7
   administrative hearings regarding the forfeiture of Plaintiff’s property. There has been no claim that
 8
   the property was derived from an illegitimate source of income or the product of any crimes.
 9

10 Property was seized and destroyed without any administrative hearing or criminal conviction.

11          49.     Each of the named Plaintiffs lost thousands of dollars worth of personal possessions

12 as well as irreplaceable family heirlooms, documents, photographs, keepsakes, works of art,

13
     clothing, bedding and medical items as did the vast majority of members of the proposed Plaintiff
14
     Class. Named Plaintiffs as well as members of the propsed class previously prepared itemizations of
15
     lost property and descriptions of the destruction of the encampments and the impact of that
16

17 destruction has had upon them in all respects and shall present proof thereof.

18          50.     Plaintiffs MARYSVILLE HOMELESS UNION and CALIFORNIA

19 HOMELESS UNION /STATEWIDE ORGANIZING COUNCIL are unincorporated

20 associations of homeless persons and their supporters who seek to organize, advocate, serve and

21
     provide collective bargaining and legal representation on behalf of homeless persons.
22
                                           DEFENDANTS
23
            51.     Defendant City of Marysville is a charter city and a municipal corporation
24

25 organized under the laws of the State of California with the capacity to sue and be sued. The

26 departments of the City of Marysville include the Marysville Police Department and Community
27 Development Department, employees of which, including Defendants Sachs, Samayoa, Borsden

28
     - 23 -
     CLASS ACTION COMPLAINT; DEMAND FOR JURY TRIAL; Brigitte Butcher, et al. v. City of Marysville, et al.
       Case 2:18-cv-02765-JAM-CKD Document 1 Filed 10/14/18 Page 24 of 41


     and Whitmore, have engaged in the acts constituting the violations of Plaintiffs’ rights alleged in
 1

 2 this action.

 3           52.     Defendant Yuba County is a California County organized under the laws of the

 4 State of California with the capacity to sue and be sued. The departments of Yuba County include

 5 the Yuba County Sheriff’s Department and Code Enforcement Division, employess of which,

 6
   including Defendants Monaco, Clarke and Strang, have engaged in the acts constituting the
 7
   violations of Plaintiffs’ rights alleged in this action.
 8
           53.     Defendant Yuba County Water District is a county water district organized under
 9

10 the laws of the State of California with the capacity to sue and be sued, the employees of which

11 have engaged in the acts constituting the violations of Plaintiffs’ rights alleged in this action.

12           54.     Defendant H&H Trenching, Inc. is a California corporation with the capacity to sue
13
     and be sued, the employees of which have engaged in the acts constituting the violations of
14
     Plaintiffs’ rights alleged in this action.
15

16

17

18
19

20

21

22

23

24

25

26
27

28
     - 24 -
     CLASS ACTION COMPLAINT; DEMAND FOR JURY TRIAL; Brigitte Butcher, et al. v. City of Marysville, et al.
       Case 2:18-cv-02765-JAM-CKD Document 1 Filed 10/14/18 Page 25 of 41



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28
     - 25 -
     CLASS ACTION COMPLAINT; DEMAND FOR JURY TRIAL; Brigitte Butcher, et al. v. City of Marysville, et al.
       Case 2:18-cv-02765-JAM-CKD Document 1 Filed 10/14/18 Page 26 of 41



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28
     - 26 -
     CLASS ACTION COMPLAINT; DEMAND FOR JURY TRIAL; Brigitte Butcher, et al. v. City of Marysville, et al.
       Case 2:18-cv-02765-JAM-CKD Document 1 Filed 10/14/18 Page 27 of 41



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28
     - 27 -
     CLASS ACTION COMPLAINT; DEMAND FOR JURY TRIAL; Brigitte Butcher, et al. v. City of Marysville, et al.
       Case 2:18-cv-02765-JAM-CKD Document 1 Filed 10/14/18 Page 28 of 41



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28
     - 28 -
     CLASS ACTION COMPLAINT; DEMAND FOR JURY TRIAL; Brigitte Butcher, et al. v. City of Marysville, et al.
       Case 2:18-cv-02765-JAM-CKD Document 1 Filed 10/14/18 Page 29 of 41



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28
     - 29 -
     CLASS ACTION COMPLAINT; DEMAND FOR JURY TRIAL; Brigitte Butcher, et al. v. City of Marysville, et al.
       Case 2:18-cv-02765-JAM-CKD Document 1 Filed 10/14/18 Page 30 of 41



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28
     - 30 -
     CLASS ACTION COMPLAINT; DEMAND FOR JURY TRIAL; Brigitte Butcher, et al. v. City of Marysville, et al.
       Case 2:18-cv-02765-JAM-CKD Document 1 Filed 10/14/18 Page 31 of 41


                                    FIRST CAUSE OF ACTION
 1           (Right to be protected from Cruel or Unusual Punishment under the Eighth
 2          Amendment to Constitution of the United States; California Constitution Art. 1 §17,
                             State-Created Danger42 U.S.C. §1983 )
 3

 4         55.    Plaintiffs re-allege and incorporate the allegations set forth in paragraphs 1 through 54
 5 as though fully set forth herein.

 6
         56. Defendants, and each of them, by and through their respective agents and employees
 7
   have subjected and will continue to subject Plaintiffs to laws that criminalize their status as
 8
   homeless persons inasmuch as the conduct proscribed by Defendants’ policies, practices and
 9

10 conduct is unavoidable when adequate housing is not affordable or being made available.

11          57.      Defendant’s policies, practices and conduct were willful and wanton and violated the

12 ban against cruel and unusual punishment pursuant to Eighth Fourth Amendment to the United

13
     States Constitution, Article I, § 17 of the California Constitution and in violation of 42 U.S.C. §
14
     1983 by destroying virtually all of the habitations and personal property belonging to homeless
15
     persons and exiling them into bitterly cold weather after seizing and destroying tents, structures,
16

17 tarps, clothing, bedding, blankets and other belongings used for warmth and survival. Under color

18 of law, Defendant inflicted cruel and unusual punishment on Plaintiff n violation of their right to be
19 secured against cruel or unusual punishment.

20                              SECOND CAUSE OF ACTION
21          (Fourth Amendment, California Constitution Art. 1 §13 (Right to Be Secure from
                            Unreasonable Seizures 42 U.S.C. §1983)
22
           58.    Plaintiffs re-allege and incorporate the allegations set forth in paragraphs 1 through 57
23
     as though fully set forth herein.
24

25         59.    Defendants and each of them violated Plaintiffs’ Fourth Amendment rights to be free

26 from unreasonable seizure of their property by confiscating and then destroying Plaintiffs’ property
27 without a warrant and often under threat of arrest if Plaintiffs attempted to retrieve the property

28 before it was crushed by the skip loader. Defendants violated Plaintiffs’ rights under the Fourth
     - 31 -
     CLASS ACTION COMPLAINT; DEMAND FOR JURY TRIAL; Brigitte Butcher, et al. v. City of Marysville, et al.
       Case 2:18-cv-02765-JAM-CKD Document 1 Filed 10/14/18 Page 32 of 41


     Amendment of the United States Constitution and Article I, Section 13 of the California
 1

 2 Constitution to be secure in his property, free from an unreasonable, warrantless invasion of their

 3 living quarters and the seizure of items of personal property which was destroyed without any

 4 effective notice or pre-deprivation or post -deprivation opportunity to be heard.

 5
                                  THIRD CAUSE OF ACTION
 6                   (Conspiracy to Interfere With Civil Rights, 43 U.S.C. 1985(3))

 7           60.     Plaintiffs re-allege and incorporate the allegations set forth in paragraphs 1 through

 8 59 as though fully set forth herein.

 9
             61.     As described above, Defendants and each of them did conspire among themselves
10
     for the purpose of depriving the homeless residents of the equal protection of the laws as well as the
11
     equal protection, privileges and immunities of the law and, in furtherance of said conspiracy, did
12
     deprive Plaintiffs of their civil rights.
13

14                                   FOURTH CAUSE OF ACTION
           (Denial of Constitutional Denial of Constitutional Right to Due Process of Law and
15               Protection from State-Created Danger: Fifth Amendment, Fourteenth
                         Amendment, California Constitution Art.1, §17.)
16
             62.     Plaintiffs re-allege and incorporate the allegations set forth in paragraphs 1 through
17

18 61 as though fully set forth herein.
19           63.     By seizing and destroying Plaintiffs’ property without providing a pre-deprivation or
20 post-deprivation hearing or any chance whatsoever to address the deprivation of property, and then

21
     arbitrarily treating it as garbage, Defendants and each of them engaged in a mass-scale deprivation
22
     and violation of Plaintiffs’ Fourteenth Amendment right to due process. As a direct result of
23
     Defendant’s above-described policies, practices and conduct, Plaintifffs have suffered irreparable
24

25 harms and has been exposed to an increased risk of suffering physical, mental, emotional and other

26 harms as the result of the affirmative actions of the Defendants in creating increased risk of harm
27 and danger arising from the displacement of Plaintiffs from the encampments and the resulting

28
     - 32 -
     CLASS ACTION COMPLAINT; DEMAND FOR JURY TRIAL; Brigitte Butcher, et al. v. City of Marysville, et al.
       Case 2:18-cv-02765-JAM-CKD Document 1 Filed 10/14/18 Page 33 of 41


     forced exile into circumstances where they was exposed to the elements owing to the destruction of
 1

 2 his habitation as well as suffering hunger, pain and suffering and severe emotional distress.

 3                                FIFTH CAUSE OF ACTION
            (Denial of Equal Protection of the Laws; Fourteenth Amendment, California
 4                                    Constitution, Art. 1, §7)
 5          64.      Plaintiffs re-allege and incorporate the allegations set forth in paragraphs 1 through
 6
     63 as though fully set forth herein.
 7
            65.      Defendants’ policies, practices and conduct were intended and designed to single
 8
     out homeless people and had the purpose and effect of depriving homeless people of their property
 9

10 without due process of law and of reducing them to the level of nomads reduced to carrying their

11 few belongings on their backs or pushing them along resentful streets in shopping carts. These

12 policies and actions were and are based on animus towards this disfavored group and lacked a

13
     rational relationship to any legitimate governmental interest. In adopting and implementing these
14
     policies and practices with the intent to harm and disadvantage homeless persons, Defendants and
15
     each of them violated the Equal Protection Clause of the United States Constitution and 42 U.S.C. §
16

17 1983 and Article 1, Section 7 of the California Constitution.

18                                    SIXTH CAUSE OF ACTION
         (First Amendment to the Constitution of the United States; Article I, Section 2(a),
19     Constitution of the State of California; Intrusion into Private Affairs, Right to Privacy;
              Restriction on the Right to Free Speech, To Peaceably Assemble and
20                       Petition the Government for a Redress of Greivances.)
21
           66.    Plaintiffs re-allege and incorporate the allegations set forth in paragraphs 1 through 65
22
     as though fully set forth herein.
23
           67.    Defendants have confiscated and destroyed paper, cardboard, paint, pens, pencis,
24

25 brushes, writing implements, signs and other materials used, among other things, to create protest

26 signs and otherwise engage in protected free speech in violation of Free Speech and Free Press
27 rights as guaranteed under the Constitutions of the United States and California.

28
     - 33 -
     CLASS ACTION COMPLAINT; DEMAND FOR JURY TRIAL; Brigitte Butcher, et al. v. City of Marysville, et al.
       Case 2:18-cv-02765-JAM-CKD Document 1 Filed 10/14/18 Page 34 of 41


            68.     Defendant violated Plaintiffs’ rights to privacy in that Plaintiffs had a reasonable
 1

 2 expectation of privacy in their habitations and the contents thereof which Defendants breached by

 3 intentionally intruding upon those premises in a manner highly offensive to a reasonable person.

 4 Furthermore, in the course of seizing Plaintifffs’ personal property prior to its disposal, Defendants

 5 exposed Plaintiffs’ belongings, including those of a deeply personal nature, to public view.

 6
           69.      By erecting signs in Downtown Marysville that encourage persons not to donate to
 7
   persons in need on the streets of Marysville, Defendant City of Marysville is in violation of
 8
   Plaintiffs’ First Amendment rights to request the financial and other assistance of others.
 9

10
                                    SEVENTH CAUSE OF ACTION
11                                      (False Imprisonment)
12          70.     Plaintiffs re-allege and incorporate the allegations set forth in paragraphs 1 through
13
     69 as though fully set forth herein.
14
            71.     Plaintiffs were wrongly confined to designated areas including but not limited to
15
     Sleep Zones and flood planes and generally deterred from being upon the streets of Marysville by
16

17 Defendants. During the destruction of the encampments and their personal possessions, Plaintiffs

18 were confined to within the range of armed City and County officers who physically prevented
19 them from accessing and salvaging their habitations, vehicles and personal property items.

20                                   EIGHTH CAUSE OF ACTION
21                                      (Trespass to Chattels)

22          72.     Plaintiffs re-allege and incorporate the allegations set forth in paragraphs 1 through

23 71 as though fully set forth herein.

24          73.     At all relevant times, Plaintiffs owned, possessed, and had a right to possess all
25
     property seized and destroyed by Defendants. Defendants intentionally and substantially interfered
26
     with Plaintiffs’ property by, taking possession of his possessions, preventing Plaintiffs from having
27
     access to his property, and finally destroying their property
28
     - 34 -
     CLASS ACTION COMPLAINT; DEMAND FOR JURY TRIAL; Brigitte Butcher, et al. v. City of Marysville, et al.
       Case 2:18-cv-02765-JAM-CKD Document 1 Filed 10/14/18 Page 35 of 41


                                    NINTH CAUSE OF ACTION
 1                                       (Conversion)
 2
            74.     Plaintiffs re-allege and incorporate the allegations set forth in paragraphs 1 through
 3
     73 as though fully set forth herein.
 4
            75.     Defendants intentionally and substantially interfered with Plaintiffs’ property by
 5

 6 permanently depriving them of and destroying thousands of items of personal property.

 7                                 TENTH CAUSE OF ACTION
                            (Intentional Infliction of Emotional Distress)
 8
            76.     Plaintiffs re-allege and incorporate the allegations set forth in paragraphs 1 through
 9

10 75 as though fully set forth herein.

11          77.     Defendants’ conduct was outrageous and undertaken with reckless disregard of the

12 high probability that Plaintiffs would suffer severe emotional distress, knowing that they were

13
     present when the conduct occurred. Plaintiffs suffered severe emotional distress with physical
14
     symptoms including sucicidal ideations, fright, extreme anxiety, anger, frustration, helplessness and
15
     worthlessness and Defendants’ conduct was a substantial factor in causing Plaintiffs’ severe
16

17 emotional distress in this manner.

18                             ELEVENTH CAUSE OF ACTION
                            (Negligent Infliction of Emotional Distress)
19
            78. Plaintiffs re-allege and incorporate the allegations set forth in paragraphs 1 through 77 as
20

21 though fully set forth herein.

22          79.     Defendants’ conduct fell below the standard required of a landlord as described

23 above and thereby caused Plaintiffs to suffer serious emotional distress with physical symptoms as

24 discussed above.

25
                                  TWELFTH CAUSE OF ACTION
26                      (Negligent Infliction of Emotional Distress: Bystander)

27          80.     Plaintiffs re-allege and incorporate the allegations set forth in paragraphs 1 through
28 79 as though fully set forth herein.
     - 35 -
     CLASS ACTION COMPLAINT; DEMAND FOR JURY TRIAL; Brigitte Butcher, et al. v. City of Marysville, et al.
       Case 2:18-cv-02765-JAM-CKD Document 1 Filed 10/14/18 Page 36 of 41


            81.     Plaintiffs ssuffered serious emotional distress as a result of perceiving the human
 1

 2 suffering wrought by the seizure and destruction of personal items belonging to members of the

 3 homeless encampments, including the destruction of items of personal property belonging to family

 4 members, the demolition of the encampments, and the forced dispossession of family members and

 5 members of the community to whom Plaintiffs were so close as to constitute for all intents and

 6
   purposes, family members.
 7
                           THIRTEENTH CAUSE OF ACTION
 8                                  (Negligence)
 9
            82.     Plaintiffs re-allege and incorporate the allegations set forth in paragraphs 1 through
10
     81 as though fully set forth herein.
11
            83.     Defendants owed Plaintiffs a duty of care that Defendants breached by evicting
12
     Plaintiffs from the encampments, seizing and destroying their property and thereby, increasing the
13

14 risk of harm by depriving them of what little shelter and community they had laboriously

15 constructed in the face of Defendants’ failure to humanely and effectively address the plight of

16 homeless persons and its failure to confront the crisis in housing afflicting Plaintiffs and thousands

17
     of other poor, working class residents of Marysville.
18
                              FOURTEENTH CAUSE OF ACTION
19      (Intentional Misrepresentation; Fraud; Detrimental Reliance; Promissory Estoppel)
20
            84.     Plaintiffs re-allege and incorporate the allegations set forth in paragraphs 1 through
21
     83 as though fully set forth herein.
22
            85.     Defendants made false representations to wit, that bathroom, shower and other
23

24 sanitary facilities would be provided at homeless encampments while at the same time, promising

25 housing assistance to those displaced and dispossessed in the “clean-ups” when all along

26 Defendants were colluding and conspiring to destroy the encampments altogether, and, thus knew
27
     that the representations were false when Defendants made the or that they were made recklessly and
28
     - 36 -
     CLASS ACTION COMPLAINT; DEMAND FOR JURY TRIAL; Brigitte Butcher, et al. v. City of Marysville, et al.
       Case 2:18-cv-02765-JAM-CKD Document 1 Filed 10/14/18 Page 37 of 41


     without regard for their truth; that Defendant intended that Plaintiffs rely on the representation sso
 1

 2 as to render them falsely reassured such that he refrained from making other plans to find

 3 alternative housing and from organizing the camp community in advance to resist the camp’s

 4 destruction which was to follow and were, thereby, harmed.

 5          86.     Defendant City of Marysville falsely held out the promise -- publicly announced in
 6
     local media by Marysville Mayor Ricky Samayoa but disregarded six months later -- on which
 7
     Plaintiffs reasonably relied, of due process and pursuant to a legal eviction process that would have
 8
     given Plaintiffs an opportunity to obtain legal counsel or otherwise defend unlawful detainer actions
 9

10 in court.

11                               FIFTEENTH CAUSE OF ACTION
                    (Tortious Interference with Prospective Economic Advantage)
12
            87.     Plaintiffs re-allege and incorporate the allegations set forth in paragraphs 1 through
13

14 86 as though fully set forth herein.

15          88.     Defendants seized and destroyed thousands of hand tools, power tools, pieces of
16 machinery, motor vehicles, recycleables, gardening materials, cooking materials, building materials,

17
     books, manuals, technical guides, business journals, professional papers including licenses,
18
     diplomas, educational and vocational certificates as well as Social Security Cards, official pieces of
19
     identification, Drivers Licenses, educational and vocational training materials belonging to
20

21 Plaintiffs thereby interfering with possible future employment, self-employment, maintenance and

22 establishment of business enterprises or other legal, income-generating enterprises and activities. In

23 so doing, Defendants and each of them committed tortious interference with Plaintiffs’ prospective

24 economic advantage.

25
                                   SIXTEENTH CAUSE OF ACTION
26                                        (Defamation)

27          89.     Plaintiffs re-allege and incorporate the allegations set forth in paragraphs 1 through

28 88 as though fully set forth herein.
     - 37 -
     CLASS ACTION COMPLAINT; DEMAND FOR JURY TRIAL; Brigitte Butcher, et al. v. City of Marysville, et al.
       Case 2:18-cv-02765-JAM-CKD Document 1 Filed 10/14/18 Page 38 of 41


            90.       Defendants made numerous false public statements to the effect that Plaintiffs that
 1

 2 members constituted a public health hazard, falsely claiming that they were deliberately

 3 contaminating the land with human waste, garbage and other debris; that they represented a threat to

 4 public safety and were disproportionately responsible for crime, drugs, devaluation of local

 5 businesses and the like. The false statements—in public meetings, in the media, official publications

 6
   and by word of mouth—were injurious per se to the reputations of Plaintiffs and were used as a
 7
   pretext to justify the destruction of the encampments and the personal belongings of those who lived
 8
   there.
 9

10          91.       Defendants made no effort to make any individualized determinations whether any

11 particular resident of any encampment was engaging in objectionable conduct and ignored efforts of

12 the residents to keep the encampment clean and orderly. Instead, Defendant simply vilified the

13
     entire community.
14
                                   SEVENTEENTH CAUSE OF ACTION
15                (Violation of the Federal Americans With Disabilities Act; Califorinia Fair
                 Employment and Housing Act) 42 U.S.C. § 12101 (Amended Americans With
16                    Disabilities Act); Unruh Act; California Civil Code §§ 54 – 55.2
17
           92.          Plaintiffs re-allege and incorporate the allegations set forth in paragraphs 1
18
     through 91 as though fully set forth herein.
19
           93.          In doing the acts complained of, Defendants deprived Plaintiffs of their rights
20
     under the Americans With Disabilities Act of 1990 and the Rehabilitation Act of 1973 to be free of
21
     discriminatory treatment based on disability or perceived disability. Defendants had, at the least, a
22

23 conscious disregard of the risk of infringing on the rights of people with disabilities as it was a

24 plainly obvious consequence of the destruction of the encampments that personal mobility aids and

25 other accessibility tools would be located in close proximity to where disabled individuals live and,

26 therefore, would be destroyed.
27
           94.          By seizing and destroying property belonging to Plaintiffs, including mobility and
28
     - 38 -
     CLASS ACTION COMPLAINT; DEMAND FOR JURY TRIAL; Brigitte Butcher, et al. v. City of Marysville, et al.
       Case 2:18-cv-02765-JAM-CKD Document 1 Filed 10/14/18 Page 39 of 41


     other assistive implements, devices and equipment, Defendants violated Plaintiffs’ rights under the
 1

 2 Unruh Act and California Civil Code §§ 54-55.2 which provides, inter alia, that "individuals with

 3 disabilities or medical conditions have the same right as the general public to the full and free use of

 4 the streets, highways, sidewalks, walkways, public buildings […] public facilities, and other public

 5 places." Deprived of these critical assistive devices, Plaintiffs with disabilities were effectively

 6
   barred from the full and free use of the streets, sidewalks and the like and suffer a continuing harm
 7
   in the nature of a specie of false imprisonment inasmuch as they are now restricted in their free
 8
   movement from place to place.
 9

10                                        INJUNCTIVE RELIEF

11         95.         Plaintiffs re-allege and incorporate the allegations set forth in paragraphs 1

12 through 94 as though fully set forth herein.

13
           96.         A real and immediate difference exists between Plaintiffs and Defendants
14
     regarding Plaintiffs’ rights and Defendants’ duty owed to Plaintiffs to protect Plaintiffs’ personal
15
     property present on land owned or controlled by Defendants City of Marysville and County of
16

17 Yuba. Defendants’ policies and actions represent a continuing violation of Plaintiffs’ constitutional,

18 statutory and human rights which have and will continue to result in irreparable injury to Plaintiffs.
19         97.         There is no plain, adequate or complete remedy at law to address the wrongs
20 described herein. Defendants have made it clear that they intend to continue these practices of

21
     demolishing homeless encampments, confiscating and immediately destroying the property of
22
     homeless individuals without a warrant, without notice, and without a hearing. As has been shown,
23
     they wil continue to use means that will almost certainly at some point produce physical injury and
24

25 loss of life if not by way of bulldozers, than by way of the state-created increased risk of scattering

26 unsheltered human beings across and beyond the County as the winter cold and rains approach.
27 Unless restrained by this Court, Defendants will continue to implement this policy and practice.

28         98.         An actual controversy exists between Plaintiffs and Defendant in that Defendant’s
     - 39 -
     CLASS ACTION COMPLAINT; DEMAND FOR JURY TRIAL; Brigitte Butcher, et al. v. City of Marysville, et al.
       Case 2:18-cv-02765-JAM-CKD Document 1 Filed 10/14/18 Page 40 of 41


     agents and employees have engaged in the unlawful and unconstitutional acts alleged herein and
 1

 2 intend to continue to do so. Plaintiffs claim that these acts are contrary to law and seek a declaration

 3 of their rights with regard to this controversy.

 4         99.          Defendants’ acts alleged above violate established constitutional rights of
 5 Plaintiffs. Defendant could not reasonably have thought that the conduct of its agents and

 6 employees in seizing and destroying Plaintiffs’ property was lawful.

 7         100.         As a direct and proximate consequence of the acts of Defendant’s agents and
 8
     employees, Plaintiffs have and will continue to suffer damages through injury to their person and
 9
     the loss of their habitations and personal property, including bedding, clothing, bedding,
10
     medication, tents, tarpaulins and other makeshift shelters, carts, tools, personal papers, family
11

12 heirlooms, I.D., medicaitons, official documents, letters and other possessions, stripping them of

13 these items.

14 WHEREFORE, Plaintiffs pray as follows:

15
            1. For a temporary restraining order, preliminary injunction and permanent injunction,
16
                  enjoining and restraining defendants from engaging in the policies, practices and
17
                  conduct complained of herein;
18
            2. For a mandatory injunction commanding Defendant City of Marysville and Defendant
19

20                Yuba County to declare a Shelter Crisis pursuant to SB 850, Chapter 48, Statues of 2018

21                and California Government Code § 8698.2 and to immediately make available, pursuant
22                to said Declaration of Shelter Crisis, all appropriate City and County-owned buildings to
23
                  those who would otherwise be without shelter;
24
            3. For a declaratory judgment that Defendant’s policies, practices and conduct as alleged
25
                  herein, violate Plaintiffs’ rights under the United States Constitution, the California
26
27                Constitution and the laws of California;

28          4. For an order certifying the injunctive relief class pursuant to F.R.Civ.P. 23(b)(2);
     - 40 -
     CLASS ACTION COMPLAINT; DEMAND FOR JURY TRIAL; Brigitte Butcher, et al. v. City of Marysville, et al.
       Case 2:18-cv-02765-JAM-CKD Document 1 Filed 10/14/18 Page 41 of 41


             5. For damages awarded to all class members whose property was destroyed by Defendants
 1

 2               in an amount to be determined according to proof but in no event less than $4,000 per

 3               incident pursuant to Cal. Civ. Code §§ 52, 52.1 and Cal. Government Code § 815.6.;

 4           6. For costs of suit and attorney fees as provided by law;
 5           7. For such other relief as the Court deems just and proper.
 6
                                             DEMAND FOR JURY TRIAL
 7
     Pursuant to Rule 38 of the Federal Rules of Civil Procedure, the Plaintiffs demand trial by jury in
 8
     this action of all issues so triable.
 9

10
     Dated: October 15, 2018
11                                                                 Respectfully submitted,

12                                                                 /s/ Anthony D. Prince
                                                                   ________________________________
13
                                                                   Anthony D. Prince
14                                                                 Law Offices of Anthony D. Prince,
                                                                   General Counsel for
15                                                                 California Homeless Union/Statewide
                                                                   Organizing Council and
16                                                                 Attorney for Plaintiffs
17

18
19

20

21

22

23

24

25

26
27

28
     - 41 -
     CLASS ACTION COMPLAINT; DEMAND FOR JURY TRIAL; Brigitte Butcher, et al. v. City of Marysville, et al.
